Title: Tobias Lear to Samuel Hodgdon, 18 October 1792
From: Lear, Tobias
To: Hodgdon, Samuel

 

Sir,
Philadelphia October 18th 1792

The President wishes to know if the Vessel which has taken the Arms for So. Carolina has sailed if she has not, when she expects to sail, as [he] has letters prepared for So. Carolina which he wishes to send by the first vessel. The President likewise desires to have an Acct of the number Arms furnished from the public stores for So. Carolina. With great esteem, I am Sir, Your most Obedt Servt

Tobias Lear.

